Citation Nr: 0830728	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-22 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a non-service-connected burial allowance.

2.  Entitlement to a plot or internment allowance.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1969 to August 
1971.  He died in November 2005.  The appellant is the 
veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  Service connection was in effect for hearing loss at the 
time of the veteran's death; however, no compensation was 
being paid, as it was found to be noncompensable.

2.  The veteran had no pending claims for service connection 
at the time of his death.

3.  The veteran was not discharged from active duty due to a 
disability incurred or aggravated in the line of duty.

4.  The deceased veteran was entitled to be buried in a 
national cemetery, but instead was buried in a private 
cemetery.

5.  The appellant filed her claim for a plot allowance within 
the same month of the veteran's death. 



CONCLUSIONS OF LAW

1.  The criteria for payment of a nonservice-connected burial 
allowance have not been met.  38 U.S.C.A. §§ 2302, 2303 (West 
2002); 38 C.F.R. § 3.1600 (2007).

2.  The criteria for entitlement to a plot or interment 
allowance have been met.  38 U.S.C.A. §§ 2302, 2303 (West 
2002); 38 C.F.R. § 3.1600 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The agency of original jurisdiction (AOJ) has a duty to 
notify and assist the appellant under 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159 (2007).  In February 2007 
and May 2008, the appellant was notified of the requirements 
for substantiating her claim for burial benefits, including 
those for burial and plot allowances, under the former and 
the revised criteria.  Although these notices were delivered 
after the initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in the June 
2008 supplemental statement of the case (SSOC).  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the appellant was 
not precluded from participating effectively in the 
processing of her claim and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Regarding the duty to assist, the appellant notified VA after 
both notices that she had no further information or evidence 
to submit.  Given the fact-based nature of this claim, and 
that the facts themselves are not in dispute, there is 
nothing further in VA's power to assist the appellant.  The 
duty to assist is fulfilled. 
Burial Allowance

The appellant and VA agree on the facts.  The veteran served 
in Vietnam from January 1969 to August 1971, at which time he 
received an honorable discharge.  Service connection for 
hearing loss was established in January 1972 at a 
noncompensable level, which remained unchanged throughout his 
lifetime.  He died in his home in November 2005 and was 
buried at Sidon Cemetery in Sidon, Arkansas.  The appellant, 
his widow, filed her claim for a burial allowance that same 
month.

If a veteran's death is not service-connected, as is the case 
here, entitlement to a burial allowance is based upon the 
following conditions: (1) at the time of death, the veteran 
was in receipt of pension or compensation; or, (2) the 
veteran had an original or reopened claim for either benefit 
pending at the time of the veteran's death and in the case of 
a reopened claim there is sufficient prima facie evidence of 
record on the date of the veteran's death to show 
entitlement; or (3) the deceased was a veteran of any war or 
was discharged or released from active military, naval, or 
air service for a disability incurred or aggravated in line 
of duty, and the body of the deceased is being held by a 
State.  38 U.S.C.A. § 2302(a); 38 C.F.R. 
§ 3.1600(b).

Based on this information, there is no question that the 
veteran was not in receipt of compensation at the time of his 
death.  The record does not show, nor does the appellant 
contend, that the veteran had any claims for service 
connection pending when he died.  The veteran was not 
discharged from active duty for a disability incurred in the 
line of duty.  Accordingly, a burial allowance under section 
(b) may not be granted. 

Additionally, 38 C.F.R. § 3.1600(c) states that if a person 
dies from nonservice-connected causes while properly 
hospitalized by VA, there is a payable allowance.  Here, 
however, the certified death certificate shows that the 
veteran died in his home.  Therefore, burial allowance under 
section (c) is not warranted.  

While the Board is sympathetic to the appellant's claim, and 
recognizes the honorable service the veteran gave to this 
country, it is bound by the laws and regulations as they are 
currently written.  It has no authority to grant equitable 
relief in this case.  Because the requirements of 38 C.F.R. 
§ 3.1600 have not been met, a burial allowance is not payable 
to the appellant. 

Plot or Internment Allowance

The regulation regarding the payment of plot or internment 
allowance was amended during the course of the appeal, 
effective in August 2006.  VA's General Counsel has held that 
where a law or regulation changes during the pendency of an 
appeal, the Board should first determine which version of the 
law or regulation is more favorable to the appellant.  
VAOPGCPREC 3-00.  As the appellant has received both the pre- 
and post-revision versions of the regulation, it is 
appropriate for the Board to consider them here.

Prior to August 2006, entitlement to a plot or interment 
allowance was subject to, among other conditions, the 
deceased veteran being eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c).  38 C.F.R. § 3.1600(f) 
(2005).  As discussed above, burial allowance under either 
section is not warranted.  Alternatively, the allowance would 
be paid if the veteran was buried in a state veterans' 
cemetery.  The evidence shows that this veteran is buried in 
a private cemetery in Sidon, Arkansas.  Finally, the 
regulation held that if the veteran was discharged from the 
active military service for a disability incurred or 
aggravated in line of duty, the allowance was payable.  Here, 
the veteran was not discharged from duty for disability.  
Therefore, payment under the prior version of the regulation 
is not warranted. 

The revised regulation, however, broadened the requirements.  
Since August 2006, when a veteran dies from non-service-
connected causes, entitlement to a plot or interment 
allowance is subject to the following conditions: (1) The 
deceased veteran is eligible for burial in a national 
cemetery; (2) The veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction of the 
United States; (3) The applicable further provisions of 38 
C.F.R. § 3.1600 and §§ 3.1601 through 3.1610. 38 C.F.R. § 
3.1600(f) (2007).  

In this case, the veteran served on active duty in Vietnam 
and thus was entitled to burial in a national cemetery.  See 
38 C.F.R. § 38.620 (2007).  Also, the record clearly 
establishes that his remains were not buried at such a 
cemetery, as the place of final disposition was Sidon 
Cemetery in Arkansas, a privately owned cemetery.  Further, 
there is nothing in the record that suggests that payment of 
a plot allowance would be precluded under 38 C.F.R. § 3.1601 
- 3.1610.  Notably, the appellant filed a timely claim for 
burial benefits in November 2005, the same month of the 
veteran's death (see 38 C.F.R. § 3.1601) and also submitted 
the certified death certificate, showing the place of burial 
as Sidon Cemetery.  Consequently, as all of the pertinent 
criteria are met, VA payment of the plot allowance is 
warranted under the revised regulation.  This portion of the 
appeal is granted.

ORDER

Entitlement to a non-service-connected burial allowance is 
denied.

Entitlement to a plot or internment allowance is granted.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


